FORET, Judge.
This suit was consolidated in the trial court and on appeal with Tarver v. Anderson, 363 So.2d 941 (La.App. 3 Cir. 1978). Separate judgments are being rendered on this date in each case.
Ordinarily, the Courts of Appeal will review only issues which were submitted to the trial court and which are contained in the specifications of error in the briefs, unless the interest of justice clearly requires otherwise. Uniform Rules, Courts of Appeal, Rule IX-A. Since we find no specifications of error relative to this suit in appellant’s brief, the trial court judgment is affirmed.
AFFIRMED.